[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 7534
The court awards damages as to the first count against all defendants as follows:
1. Lost profits in 1994, from sale of roses, perennials, geraniums, impatiens and begonias, $11,422.85.
2. Loss due to price reduction in sale of chrysanthemums in 1994, due to unfair trade practices, $1,326.10.
3. Loss due to price reduction in sale of chrysanthemums in 1995, due to unfair trade practices, $1,326.10.
Total damages $14,075.05.
4. The court also awards punitive damages in the amount of $25,000 against all defendants.
5. The court also awards counsel fees in the amount of $2837 against all defendants.
6. The court also awards court costs against all defendants.
No damages are awarded under the second count, third count or fourth count.
Axelrod, J.